Citation Nr: 0924276	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-21 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for peripheral neuropathy of 
the bilateral hands and feet from May 13, 2001?

2.  What evaluation is warranted for erectile dysfunction 
from May 13, 2001?

3. Entitlement to a higher rate of special monthly 
compensation based on loss of use of a creative organ.

4.  What evaluation is warranted for diabetic dermopathy 
associated with peripheral neuropathy of the hands and feet 
from May 13, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from July 1969 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that granted entitlement to service connection for 
type II diabetes with peripheral neuropathy of the hands and 
feet, and assigned a single 20 percent rating; entitlement to 
service connection for erectile dysfunction and diabetic 
dermopathy, each assigned noncompensable ratings; and 
entitlement to special monthly compensation based on loss of 
use of a creative organ.  The rating decision denied 
entitlement to service connection for a renal disorder due to 
diabetes mellitus.  The Veteran appealed. 

In an October 2006 rating decision, the RO granted 
entitlement to service connection for mild renal impairment 
secondary to diabetes.  This grant represents a full grant of 
benefits sought as to service connection, and there is no 
issue over which the Board may exercise jurisdiction on that 
point.  

In a February 2008 rating decision, the RO granted 
entitlement to service connection for diabetic peripheral 
neuropathy of the right and left upper extremities, assigned 
30 and 20 percent ratings, respectively; and entitlement to 
service connection for diabetic peripheral neuropathy of the 
right and left lower extremities, each assigned 20 percent 
ratings.  The RO also awarded a 10 percent rating for 
diabetic dermopathy. 

The issue of the proper evaluation for erectile dysfunction 
from May 13, 2001 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In correspondence received by the Board in June 2009, prior 
to the promulgation of a decision in the appeal, the 
appellant withdrew his appeal as to the proper ratings for 
peripheral neuropathy and diabetic dermopathy of his hands 
and feet from May 13, 2001, and entitlement to a higher rate 
of special monthly compensation based on loss of use of a 
creative organ.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claims as to the proper ratings 
for peripheral neuropathy and diabetic dermopathy of his 
hands and feet from May 13, 2001, and a higher rate of 
special monthly compensation based on loss of use of a 
creative organ, in correspondence received by the Board in 
June 2009.  In light of the foregoing, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeal to the 
issues is dismissed.




ORDER

The claim as to what evaluation is warranted for peripheral 
neuropathy of the bilateral hands and feet from May 13, 2001 
is dismissed.

The claim as to entitlement to a higher rate of special 
monthly compensation based on loss of use of a creative organ 
is dismissed.

The claim as to what evaluation is warranted for diabetic 
dermopathy associated with peripheral neuropathy of the hands 
and feet from May 13, 2001 is dismissed.


REMAND

The Veteran seeks entitlement to an increased rating for 
erectile dysfunction.  This disorder is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2008).  Under this Code a 20 percent 
rating is warranted for deformity of the penis with loss of 
erectile power.  Id.  

The most recent VA examination findings from October 2007 
reflect a normal penis and testicles.  However, in a June 
2009 written statement, the Veteran maintained that he had a 
penile curvature that an urologist could not confirm without 
further tests.  Further, he argued that he was not able to 
use a medicated urethral suppository for erection because of 
the curvature.  Hence, he is alleging that he has a penile 
deformity.  Finally, the Veteran believed that a cystoscopy 
scheduled on July 15, 2009 would be "hindered because of the 
curvature".  

In light of the foregoing, the Board agrees that a new VA 
examination and opinion with respect to the nature and 
severity of the Veteran's current service-connected erectile 
dysfunction would be useful in adjudication of his claim on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).

Furthermore, in a June 2009 written statement, the 
representative requested that a new VA examination be 
performed by an urologist and that that results of the 
upcoming cystosocopy be obtained prior to consideration of 
the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should: (a) obtain all 
medical records regarding the Veteran's 
treatment from the Walter Reed Army 
Hospital, for the period since September 
2006, to specifically include cystoscopy 
records associated with a scheduled July 
15, 2009 cystoscopic study; (b) request 
that the Veteran provide the name and 
address of the medical provider for his 
July 15th cystoscopy, if performed at a 
facility other than Walther Reed Army 
Hospital, and obtain those records; and 
(c) obtain any additional VA or private 
medical records identified by the 
appellant.  If any records are unavailable 
the Veteran and his representative should 
be so advised in writing.

2.  Then, the Veteran should be afforded a 
VA genitourinary examination performed by 
a urologist, for the purpose of 
determining the current severity of his 
erectile dysfunction.  The Veteran's 
claims files must be made available to the 
examiner at the time of the examination.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The urologist 
examiner must discuss the nature and 
extent of any penile deformity, and the 
nature and extent of any loss of erectile 
power, as attributable to the Veteran's 
erectile dysfunction.  Any opinion offered 
MUST be accompanied by a fully explanatory 
written rationale.  The examination report 
should indicate if the examiner reviewed 
the Veteran's medical records.  

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for any ordered VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable

4.  Then, the RO/AMC should readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


